APPEAL OF STRAUSS MARKET, INC.Strauss Market, Inc. v. CommissionerDocket No. 3378.United States Board of Tax Appeals2 B.T.A. 1264; 1925 BTA LEXIS 2103; November 9, 1925, Decided Submitted August 24, 1925.  *2103 Arthur S. Westervelt for the taxpayer.  Ward Loveless, Esq., for the Commissioner.  *1264  Before JAMES, LITTLETON, SMITH, and TRUSSELL.  This is an appeal from the determination of deficiencies in income and profits taxes for the years 1920 and 1921 in the amounts of $814.09 and $403.72, respectively.  FINDINGS OF FACT.  The taxpayer is a New York corporation engaged in business as a retail dealer in meats.  During the taxable years in question, it expended for repairs and replacements, on account of refrigerators and ice boxes, the amounts of $1,500 and $1,000, respectively.  These amounts the Commissioner excluded from deductions and, as a result of such exclusion, determined the deficiency here in issue.  Repairs and replacements consisted in replacing the floors of ice boxes and repairing the walls.  The flooring of the stores beneath the ice boxes was also repaired, and the beams underneath were strengthened, they having become rotted as a result of water soaking through the bottoms of the ice boxes.  Sheet-iron lining was also removed and monel metal substituted therefor.  No separation of repairs from replacements is possible from the evidence. *2104 *1265  The replacements and repairs so made had a reasonable expected life in excess of one year and not exceeding five years, and a reasonable allowance for exhaustion, wear and tear on account thereof is 20 per cent.  DECISION.  The deficiency should be computed in accordance with the foregoing findings of fact.  Final determination will be settled on 10 days' notice, under Rule 50.